Citation Nr: 1130570	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable disability evaluation for hypertension prior to July 15, 2008.  

2.  Entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling.  

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disorder.

4.  Entitlement to an evaluation in excess of 10 percent for chronic left ankle sprain with limited dorsiflexion prior to May 24, 2010.

5.  Entitlement to an increased evaluation for chronic left ankle sprain with limited dorsiflexion, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran had active service from July 1985 to July 1989 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2006 rating determination, the RO denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a left knee disability and granted entitlement to service connection for a left ankle disability, assigning a 10 percent rating.  In an August 2007 rating decision, the RO denied entitlement to an increased (compensable) rating for hypertension.

In a September 2008 rating determination, the RO increased the Veteran's disability evaluation for his hypertension from noncompensable to 10 percent disabling and assigned an effective date of July 15, 2008.  

In February 2010, the Veteran, accompanied by his spouse and authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.

In May 2010, the Board remanded this matter for further development.  

In an April 2011 rating determination, the Appeals Management Center (AMC) acting on behalf of the RO, increased the Veteran's disability evaluation for his left ankle sprain from 10 to 20 percent and assigned an effective date of May 24, 2010.  

Based upon the RO/AMC's actions, the Board has listed the issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have predominant diastolic blood pressure readings of 110 or more or predominant systolic readings of 200 or more throughout the course of the appeal. 

2.  Flexion of the left knee has been limited to no less than 90 degrees and extension has not been limited, even when considering functional factors.

3.  Objective findings of subluxation or lateral instability of the left knee have not been demonstrated.

4.  The Veteran's left ankle disability is manifested by limitation of motion without limitation of motion akin to ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no more, for hypertension have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an evaluation in excess of 10 percent for left knee chondromalacia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).

3.  The criteria for a 20 percent evaluation, and no more, for chronic left ankle sprain have been met throughout the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Codes 5270, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  As it relates to the claim for an initial higher evaluation for a left ankle disorder, the RO, in a January 2006 rating letter, informed the Veteran of the requirements needed to establish entitlement to service connection for a left ankle disorder.  Service connection was subsequently granted for a left ankle disorder by rating decision in September 2006.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the September 2007 Statement of the Case, VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

As it relates to the issue of increased evaluation for a left knee disorder, in a letter dated in June 2007, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate entitlement to an increased evaluation.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as it relates to the degree of disability and effective date of the disability.  Although the Veteran received VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the RO/AMC readjudicated his claim in several supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

As it relates to the issue of an increased evaluation for hypertension, in a letter dated in June 2007, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate entitlement to an increased evaluation.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as it relates to the degree of disability and effective date of the disability.  Such notice was given prior to the original determination.  

As it relates to all issues, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available VA and private treatment records have been obtained.  The Veteran was given an opportunity to submit evidence in support of his claim following the May 2010 Board remand.  Neither the Veteran nor his representative have identified any additional evidence.  

In conjunction with the Veteran's claim, he was afforded multiple VA examinations.  Information obtained from these examinations provides sufficient detail in order to properly decide the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at his February 2010 Travel Board hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).


Hypertension

With regard to hypertension, the rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101.

In March 2007, the Veteran requested an increased evaluation for his hypertension.  

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of a January 2006 VA outpatient visit, the Veteran was noted to be on lisinopril for his blood pressure.  A blood pressure reading of 134/90 was recorded.  At the time of an August 2006 VA outpatient visit, the Veteran's blood pressure was noted to be 140/80.  

During a June 2007 VA examination, the Veteran reported having taken many medications for his blood pressure over the years.  He noted that he was currently taking lisinopril 10 mgs per day.  The Veteran indicated that the blood pressures were running 130-140/80s.  The examiner noted that the Veteran was taking lisinopril 10 mgs. per day and that he had also been on propranolol but had stopped taking that medication because it had no effect on him.  Blood pressure readings were 138/86, 146/89, and 119/80.  The examiner diagnosed hypertension and stated that the Veteran reported that it was well controlled.  

During an August 2007 VA outpatient visit, the Veteran was noted to have a blood pressure reading of 129/80.  During a March 2008 visit, the Veteran's blood pressure was found to be 146/103.  During a July 2008 VA outpatient visit, the Veteran's blood pressure was 138/86.  

During an August 2008 VA examination, the Veteran reported that he continued to remain on lisinopril, which he was on at the time of the last VA examination.  In July 2008, metoprolol was added.  He reported no side effects from the medication other than a dry cough.  Physical examination revealed blood pressure readings of 139/86, 140/86, and 141/80.  

The examiner also noted that the Veteran had brought his daily recorded blood pressure readings for the time period from August 6-13.  These results revealed a systolic reading of no higher than 165 and a diastolic reading of no higher than 92.  

The examiner diagnosed the Veteran as having hypertension.  He noted that since the last examination, the Veteran had had slight medication changes with metoprolol being added.  He stated that the Veteran's blood pressure appeared to be fairly well controlled.  The examiner indicated that the Veteran did not have any complications attributed to his hypertension.  

In September 2008, a blood pressure reading of 100/57 was recorded.  In October 2008, a reading of 128/92 was reported.  

At his February 2010 Travel Board hearing, the Veteran stated that he was taking two medications for his hypertension.  The Veteran indicated that he took his blood pressure twice a day and that it was in the 140/upper 80's to 90 range.  

In conjunction with the May 2010 Board remand, the Veteran was afforded an additional VA examination in May 2010.  Physical examination revealed blood pressure readings of 138/90, 132/78, and 126/74.  The examiner rendered a diagnosis of essential hypertension with no significant changes since an August 2008 VA examination.  The examiner stated that at the time of the examination, the issue appeared to be more episodic hypotension and indicated that the Veteran could vary from being normotensive to hypotensive with the same dose of medication.  He reported that there was no evidence of significant worsening of his hypertension.  

The Board notes that the Veteran has been on continuous blood pressure medication throughout the course of the appeal.  While the Veteran indicated that he stopped taking one blood pressure medication at the time of a June 2007 VA examination, he still remained on lisinopril on a daily basis.  The Veteran has testified and the record reveals that he has been on continuous medication for his hypertension for the entire appeal period.  A 10 percent disability evaluation is warranted for the entire appeal period.  

An evaluation in excess of 10 percent is not warranted for any time during the appeal period as the Veteran's diastolic blood pressure has never been shown to be predominantly 110 or more.  The blood pressure readings taken at the time of the VA examinations and as part of outpatient visits have been predominantly under 110 as evidenced above.  Moreover, the Veteran has never had any systolic blood pressure readings of 200 or more.  

The Board has considered the Veteran's subjective reports, however the objective medical evidence does not demonstrate the blood pressure readings required for an evaluation in excess of 10 percent.  The preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected hypertension.  38 U.S.C.A. § 5107(b).  


Left Knee and Left Ankle

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.


Left Knee

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Treatment records obtained in conjunction with the Veteran's claim reveal that he was seen in January 2006 with worsening left knee pain.  The Veteran was noted to have mild swelling of the left knee.  He was using a knee brace.  

During an April 2006 VA examination, the Veteran reported having 7/8 out of 10 pain in the left knee on a constant basis.  The knee did not swell but he did have popping and grinding in his knee cap.  He had a knee brace which he only used during a flare.  During the flares, his strength would go down to the point that he wanted to miss work.  He missed work once every three weeks as it was too painful for him to stand and walk.  He reported that during the flares he would avoid stairs, but stated that lifting, carrying, bending, and twisting, all caused an increase in knee pain.  He did not use canes, crutches, or braces during a regular period.  

However, the Veteran worked as a security officer and stood 7 to 7.5 hours per day.  He reported that he took Ibuprofen every four hours.  He reported having to use a cane about five times per year.  The Veteran denied any catching or locking of the knee or any swelling.  He stated that he was very stable on his feet.  He had had no trauma, injurious episodes, or falls.  He could do all functional activity at home and at work without deficit.  When he had pain he avoided work because it was going to be painful.  

Physical examination revealed no swelling, deformity, or discoloration.  Range of motion was from 0 to 140 degrees, actively and passively, and was pain free.  He had tenderness to palpation about the anterior surface of the superior patellar pole and the inferior patellar pole.  There was no medial or lateral joint line pain and no popliteal space pain.  Relevant to the Veteran's current contention, the examiner found no ligamentous instability to anterior drawer, as he had firm endpoints on the anterior cruciate ligament.  There was no ligamentous laxity.  The examiner noted that a review of the records said there was some ligamentous laxity but none was seen on examination.  McMurray's click tests were negative with no intra-articular effusion.  Strength was 5/5 but eccentric loading caused an increase in pain.  

A diagnosis of left knee patellar tendonitis with history of ligamentous laxity was rendered.  The examiner stated that it was within reason to believe that the Veteran would lose between 10 and 15 degrees of his range of motion, strength, coordination, and fatigability, associated with repetitive movement flares.  

At the time of an August 2006 VA outpatient visit, the Veteran was noted to have decreased range of motion in his left knee.  Strength was 5/5.  

During a June 2007 VA examination, the Veteran complained of pain across the left knee on a regular basis of 8/10 with 10/10 pain on flare-ups.  He would get flare-ups at least a few times per week with any sort of prolonged standing or activity.  He also reported having decreased range of motion, strength, and endurance across the left knee.  The Veteran stated that the left knee would give out on him sometimes.  He had no swelling or locking of the knee.  He did not use a cane or crutch to walk.  The Veteran indicated that all of his service-connected disabilities, including his knee, were becoming worse and making it hard to do activities.  However, he worked 7.5 hours per day, four days per week, as a night watchman.  He stood for more than 6 hours during this time period.  He noted that his supervisor threatened to fire him if he missed more work.  He stated that he was not able to sit more as this would interfere with his regular duties.  

Physical examination revealed that he ambulated with an antalgic gait, favoring the left knee and ankle.  The left knee had no effusion and range of motion testing was from 0 to 135 degrees with pain from 90 to 135 degrees.  He had tenderness over the distal pole of the patella and the medial joint line.  There was no instability to varus or valgus or Lachman's examination.  McMurray's was also negative.  X-rays taken of the left knee were reported as normal.  

The examiner diagnosed chronic left knee patella tendonitis/chondromalacia patella.  The examiner noted that with repetitive activity and prolonged standing, the Veteran was likely to have flare-ups across his left knee.  However, there would be no significant loss of motion of the left knee.  The Veteran would also likely lose some strength and endurance across the left knee.  The examiner noted that the Veteran has missed 22 days of work because of his service-connected disorders.  He indicated that the disabilities would not prevent him from doing work which did not call for much standing or allowed for alternate sitting and standing.  

During an August 2007 VA outpatient visit, the Veteran reported having pain in his left knee.  He noted wearing a knee brace to work at night.  The Veteran denied having any swelling in his knee or any giving way of the knee.  Physical examination revealed no acute swelling.  The Veteran pointed to the lateral ligament line for the site of the pain.  There was no ligament laxity noted on clinical examination.  

At the time of a March 2008 outpatient visit, the Veteran reported having a burning, sharp, throbbing pain in his left knee.  The severity of the pain was 9/10.  

At a January 2010 outpatient visit, the Veteran was found to have an antalgic gait due to the left lower extremity.  The left knee was found to be in neutral alignment.  There was no effusion.  Range of motion was from 0 to 135 degrees.  The Veteran had stable valgus/varus/Lachman, and post drawer tests.  McMurray was negative.  X-rays of the left knee revealed no focal degenerative changes.  In February 2010, the Veteran was seen with complaints of pain in the left knee.  The Veteran reported having pain in the anterior knee with giving way.  There was no locking, catching, or effusion.  The pain increased about one month ago with no precipitating event.  The Veteran used a hinged brace which helped.  

The Veteran testified in February 2010 that he had pain under his kneecap and a sharp pain off to the side of the knee.  He alleged that his knee increasingly buckled.  He stated that walking caused a severity of pain of 9 out of 10 and 7 out of 10 pain with running or sitting.  He noted that wearing the brace prevented him from falling and he was able to switch his weight to the other leg.  He stated that it would still collapse on him.  

A March 2010 MRI of the left knee revealed no meniscal tear.  The Veteran had chondromalacia patella with small focal area chondromalacia MFC which might explain medial joint tenderness.  

At his May 2010 VA examination, the Veteran reported that he had worsening of the pain over the last four or five years.  The pain was now 9/10 all the time.  There was no swelling but the Veteran reported some episodes of instability.  He noted using a brace daily.  He missed work at least one day per month.  He indicated that he continued to work as he could not afford to lose this job.  He could walk up to a half-mile on "good days" and only a few yards on "bad days."  His flare-ups by the fourth day of work were quite severe.  This was alleviated with ice massage.  The flare-up would last about 1.5 days.  Range of motion was not limited with flare-ups.  Activities of daily living were not affected.  

Physical examination revealed diffuse tenderness.  There was crepitus.  Range of motion was significantly limited by flexion being from 0 to 90 degrees and extension to 0 degrees.  Repetitive motion increased the pain without decreasing the range of motion further.  Range of motion was limited by pain.  There was evidence of fatigue, weakness. and lack of endurance following repetitive range of motion testing, although the range of motion did not decrease any further.  Medial and lateral collateral ligaments were intact.  Anterior and posterior drawer signs were negative, as was McMurray testing.  It was the examiner's impression that the Veteran had left knee chondromalacia with no evidence of internal derangement.  

The examiner diagnosed retropatellar pain syndrome.  He noted that the Veteran claimed a worsening of his condition. The clinical evidence indicated decreased range of motion, painful motion, and guarding of movement.  There was no objective indication of pain, fatigue, weakness, lack of endurance, or incoordination further limiting the range of motion or function after repetitive use.  There was objective evidence that indicated the Veteran was limited with repetitive ladder climbing, squatting, kneeling, walking on uneven ground, and sitting.

The Veteran has been found to have full extension at the time of each VA examination with no additional limitation of motion being found after repetitive use.  An increased or separate evaluation is not warranted under Diagnostic Code 5261.  

As it relates to flexion of the left knee, at the time of the April 2006 VA examination, the Veteran was noted to have flexion to 140 degrees, actively and passively, which was pain free.  The examiner indicated that it was within reason to believe that the Veteran would lose between 10 and 15 degrees of his range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  At the time of his June 2007 VA examination, range of motion testing was from 0 to 135 degrees with pain from 90 to 135 degrees, with the examiner noting that with repetitive activity and prolonged standing, the Veteran was likely to have flare-ups across his left knee, but no significant loss of motion of the left knee.  During a January 2010 outpatient visit, the Veteran was noted to have range of motion from 0 to 135 degrees.  Finally, at the time of his May 2010 VA examination, the Veteran was noted to have flexion being from 0 to 90 degrees, with repetitive motion, while increasing the pain, not decreasing the range of motion further.  Based upon limitation of motion, no more than a 10 percent disability evaluation is warranted.

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).   

The Veteran has reported giving way of his knee and has noted wearing a brace to support his knee on many occasions; however, the objective medical findings made at the time of numerous VA examinations have not revealed any instability or subluxation.  The April 2006 VA examiner found no ligamentous instability to anterior drawer and no ligamentous laxity.  He specifically stated that a review of the records said there was some ligamentous laxity but none was seen on examination.  He further reported that McMurray's click tests were negative with no intraarticular effusion.  Similarly, the June 2007 VA examiner indicated that there was no instability to varus or valgus or Lachman's examination and that McMurray's testing was negative.  During a January 2010 outpatient visit, the Veteran was noted to have stable valgus/varus/Lachman, and post drawer tests.  McMurray's testing was also negative.  

Finally, during the May 2010 VA examination, the medial and lateral collateral ligaments were found to be intact and anterior and posterior drawer signs and McMurray testing were negative, with the  examiner indicating that there was no evidence of internal derangement.  Thus, while the Board has considered the Veteran's subjective reports, the objective medical evidence does not reveal clinical support for his contentions and the Board therefore finds him not credible as to occurrences of lateral instability or subluxation.  A compensable disability evaluation under 5257 is not warranted.  38 C.F.R. § 4.31 (2010).


Left Ankle

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In October 2005, the Veteran requested that service connection be granted for his left ankle disability.  

In conjunction with his request, the Veteran was afforded a VA examination in January 2006.  The Veteran reported having chronic problems with his ankle, including episodes of giving way, pain and stiffness.  He noted having been treated at the Portland VAMC with an ankle brace and stated that he had modified his activities over the past year, so that his ankle had not given out on him.  He stated that his pain on a regular basis was 8 out of 10 and that the pain would go to a 12 with flare-ups.  He would also experience burning and numbness in his foot.  The Veteran indicated that he led a more sedentary lifestyle and could no longer do sporting activities or ride a bicycle.  He stated that it also made his work harder to perform.  The Veteran took Ibuprofen 800 mgs. four times per day.  He occasionally used a cane for walking along with the ankle strap.  

Physical examination revealed slightly decreased sensation of the left ankle.  Range of motion testing revealed 5 degrees of dorsiflexion and 50 degrees of plantar flexion, which was slightly less than the right, which went to 60 degrees.  The Veteran did have some pain throughout motion of the ankle.  He also had tenderness over the lateral and medial soft tissue of the ankle.  

However, the examiner noted some exaggeration of these symptoms with pain out of proportion to expected palpation.  The Veteran stood with normal alignment of the left foot and ankle.   The left ankle was stable to varus, valgus, and Lachman's style stress.  

The examiner stated that the Veteran had residuals of a left ankle sprain.  This included pain with loss of motion.  He noted that with repetitive activity the Veteran was likely to have increase in pain but no significant loss of motion.  The examiner noted that while the Veteran would have some loss of endurance, his disorder would not limit his ability to perform his duties as a night watchman.  

During a July 2006 VA examination, the Veteran reported having pain, stiffness, and instability with occasional giving way of the ankle.  He wore an ankle brace and had had one traumatic fall in the past two years.  

The Veteran reported constant pain in the ankle as opposed to flare-ups.  He described the pain as a soreness and an ache.  Pain was 7.5 to 8.5 on a daily basis.  There were no alleviating factors other than rest.  He reported that he was active and had children and as noted was working as a security officer standing 7.5 hours per day.  He did not have corrective shoes.  He had had no surgeries on the ankle and stated that his last injury was rolling the ankle.  The Veteran used anti-inflammatories.  He did everything at home except mow the lawn.  He had a half-acre of land and could not mow it as his ankle would swell too much.  

Physical examination revealed no swelling, deformity, or discoloration.  The Veteran had "puffiness" around the ankle but no gross swelling.  He had tenderness to palpation about the entire anterior region of the ankle; the sinus tarsi area, the anterior mortis, and the deltoid ligament were all tender.  The Veteran had 18 degrees of dorsiflexion and 45 degrees of plantar flexion, but he complained of pain throughout the entire range of motion testing, actively and passively.  His range of motion was equal.  The Veteran had 5/5 strength for dorsiflexion, plantar flexion, inversion, and eversion.  He had no instabilities to talar tilt but he did have slight increase in the anterior drawer.  The Veteran reported that the motion was  extremely painful and guarding was noted by the examiner.  The Achilles heel did not have malalignment and there was no tenderness on palpation.  The Veteran could raise up on his toes and rock back on his heels, although this caused him pain through the entire range of motion.  Strength was 5/5 with no other deformities being noted.  

It was the examiner's assessment that the Veteran had chronic ankle sprain with limited dorsiflexion.  He stated that it was within reason to believe that the Veteran had lost between 15 and 20 degrees of his range of motion, muscle strength, coordination, and fatigability associated with repetitive movement flares.  He noted that this was consistent with the injury that the Veteran had in the service.  The examiner reported that the Veteran had never been able to get rid of the pain.  However, the examiner stated that the Veteran still functioned at a normal level at home and work.  

During an August 2006 outpatient visit, the Veteran was wearing an ankle brace and had decreased range of motion.  The ankle pain was noted to prohibit him from standing or doing manual labor.  

At the time of a June 2007 VA examination, the Veteran had left ankle pain which he rated as 7.5/10 on a regular basis and 9.5/10 with flare-ups.  He reported getting flare-ups three to four times per week, most days that he worked by the end of his shift.  The Veteran also noted having decreased range of motion, decreased strength, and lack of endurance along the left ankle.  The left ankle no longer gave collapsed because he wore either a stirrup brace or a sports brace across the ankle.  

Physical examination revealed that he ambulated with an antalgic gait favoring the left ankle.  He was unable to walk up on his toes on the left ankle.  Active range of motion for the left ankle revealed dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  Passive range of motion for plantar flexion was 50 degrees, with the Veteran being able to actively contract the muscle to maintain that position.  He had pain throughout range of motion testing.  There was no focal slowing in the ankle.  The Veteran had tenderness along the anterior and lateral aspect of the ankle.  The left ankle was stable to varus and valgus and anterior drawer without instability.  

The examiner diagnosed chronic left ankle sprain.  He noted that with repetitive activity, there would be a worsening of the pain.  He was also likely to lose another 10 to 15 degrees of plantar flexion in the left ankle.  The Veteran's ankle, back and left knee conditions had caused him to miss 22 days of work as a night watchman.  

In February 2010, the Veteran testified that the pain level in his ankle was 9/10.  He noted that it was 9 at the beginning of the day and that he wanted to cry with every step that he took by the end of the day.  The Veteran indicated that he was a night watchman at a retirement home.  He reported wearing an ankle brace.  The Veteran stated that he had almost no movement at all in his ankle.  

Treatment records obtained in conjunction with the May 2010 remand show that a January 2010 x-ray revealed an unchanged tiny far lateral talar dome osteochondral defect and unchanged tiny Achilles spur.  February and March 2010 treatment records noted continued ankle pain with the Veteran using a lace up ankle support to keep the ankle stable.  Chronic loss of motion was also reported. 

In conjunction with the May 2010 Board remand, the Veteran was afforded a May 2010 VA examination.  The Veteran reported that in the last several years, he had persistent pain in his left ankle which he described as a "shooting pain."  He had never had any surgical procedures.  The Veteran used an ankle brace on a daily basis.  As noted above, he worked 7 hour shifts at night four days per week.  By the end of the four days he had 10/10 pain.  He was barely able to finish work.  

He stated that it took three days of rest to recuperate and that his ankle pain was still 8/10 at that time.  He was able to stand and he used a cane at home.  He missed one day of work per month.  Flare-ups occurred at least once a week after four days of work.  It was severe and would last three days.  It was brought on by being on his feet for four days and was alleviated by three days of rest.  Range of motion did not significantly change with flare-ups.  The Veteran used Tramadol and Ibuprofen on an as needed basis.  Activities of daily living were not affected.  

Physical examination revealed tenderness medially.  There was no effusion or instability.  Range of motion was significantly limited with dorsiflexion from 0 to 2 degrees and plantar flexion from 0 to 20 degrees.  There was significant pain with minimal range of motion testing.  Repetitive range of motion testing increased the pain but did not decrease the range of motion further.  Range of motion was limited by pain and there was evidence of fatigue, weakness, and lack of endurance following repetitive range of motion testing.  The examiner noted that the Veteran had had a MRI of the left ankle in March 2010 which revealed a chronic longitudinal tear of the peroneus brevis tendon unchanged from the prior September 2007 study.  It was the examiner's impression that the Veteran had a left ankle tear of the peroneus brevis tendon and that he was barely tolerating his line of work.  

Resolving reasonable doubt in favor the Veteran, his left ankle disability symptoms have more closely approximated those necessary for a 20 percent disability evaluation throughout the course of the appeal.  In this regard, the Veteran has been shown to wear an ankle brace throughout the appeal period.  He has also complained of pain on a continuous basis, with pain being noted in numerous outpatient treatment records and being demonstrated at the time of each VA examination.  Decreased range of motion, with additional limitation of motion following repetitive use, has also been shown at the time of most VA examinations, the most recent examination being the exception; however, dorsiflexion to only 2 degrees and plantar flexion to 20 degrees was reported at that time.  Based upon the above, the criteria for a 20 percent evaluation, requiring marked limitation of motion, have been met.  

The Veteran has been given the highest possible disability evaluation for limitation of ankle motion under Diagnostic Code 5271.

The ranges of motion in the left ankle demonstrate that the Veteran does not have ankylosis or limitation of motion akin to that of ankylosis, and examiners have confirmed that the veteran does not have ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Thus, an increased evaluation is not warranted under Diagnostic Code 5270.

While the Veteran has disputed the assigned disability evaluation, the ankle disability is rated on the basis of limitation of motion and the ranges of motion reported on the examination were not disputed.

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.

In any event, the Veteran is in receipt of the highest rating for limitation of motion and a higher rating requires ankylosis.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable.


Extraschedular Consideration

The Board finds no evidence that the Veteran's service-connected hypertension and left knee and left ankle disorders presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular evaluation in this case is inadequate.  As discussed above, there are higher ratings for hypertension, left knee and left ankle disorders, but the required manifestations have not been shown in this case.  The Veteran has not required frequent hospitalizations for any of the above disorders.  Moreover, while the Board notes that the Veteran has reported having difficulties with his employment, which has been noted in various treatment records and at the time of VA examinations, he remains employed on a full-time basis as a night watchman.  There is no objective evidence of any symptoms due to his claimed disorders that are not contemplated by the rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).



ORDER

A 10 percent disability evaluation for hypertension, and no more, from March 30, 2007, is granted.  

An evaluation in excess of 10 percent for left knee chondromalacia is denied. 

A 20 percent disability evaluation, and no more, for chronic left ankle sprain with limited dorsiflexion, from October 20, 2005, is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


